Citation Nr: 0738617	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  07-16 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral 
onychomycosis.

2.  Entitlement to service connection for peripheral vascular 
disease, venous insufficiency, bilateral lower extremities 
(claimed as residuals of a cold injury).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from July 1943 to October 
1945.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.

The Board recently received a letter from the veteran, dated 
November 15, 2007, in which he indicated that his 
representative had called him to advise that a motion had 
been filed to request expedited consideration of his case due 
to his advanced age.  Indeed, a Deputy Vice Chairman of the 
Board has granted a motion to advance this case on the 
docket, so the veteran's case will be expeditiously 
addressed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The veteran has claimed that he has bilateral onychomycosis 
and lower extremity peripheral vascular disease as a result 
of exposure to extreme cold weather in service.  The Board 
notes that the veteran was clearly engaged in combat with the 
enemy, having participated in the D-Day invasion of Normandy 
and the Battle of the Bulge in the Ardennes.  Since he is a 
combat veteran, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2007) apply to this case.  This law specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service connection of a disease or 
injury.  This section provides:

In the case of any veteran who engaged in combat 
with the enemy in active service with a 
military, naval or air organization of the 
United States during a period of war, campaign, 
or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any 
disease or injury alleged to have been incurred 
in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding 
the fact that there is no official record of 
such incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service 
connection of such an injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service connection in each case shall be 
recorded in full.  

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

In this case, the Board finds that the veteran's testimony 
concerning cold injuries sustained in service is consistent 
with the hardships of his service, particularly his 
involvement in the Battle of the Bulge, which was fought 
during extremely cold, harsh weather conditions in December 
1944 and January 1945.  The evidence also demonstrates that 
he has been diagnosed with both onychomycosis and peripheral 
vascular disease of the lower extremities.  The VA records 
also indicate that the veteran is diabetic.  Therefore, the 
record on appeal shows an injury sustained in service, as 
well as the presence of current disabilities.  However, there 
is no nexus opinion relating these current disorders to the 
cold injury suffered in service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999) (which states that to establish 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  As a consequence, such an opinion is 
needed before a final determination can be rendered.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for complete VA 
skin and vascular examinations.  The 
claims folder must be made available to 
the examiner(s) to review in conjunction 
with the examination, and any examiner 
asked to indicate in the examination 
report that the claims folder was so 
reviewed.  All indicated special studies 
deemed necessary should be conducted.  A 
complete rationale for any opinions 
expressed should be provided.

a.  The examiners must render an 
opinion as to whether it is at least as 
likely not (i.e., to at least a 50/50 
degree of probability) that the 
veteran's diagnosed onychomycosis 
and/or lower extremity peripheral 
vascular disease are causally related 
to a cold injury sustained in service, 
or whether such a causal relationship 
is unlikely (less than a 50/50 
probability).

b.  If the examiners determine that 
these disorders are related to another, 
post-service diagnosed condition, such 
as diabetes mellitus, it must be so 
stated, in writing, for inclusion in 
the claims folder.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

d.  If any examiner cannot answer any 
of these questions without resorting to 
medically unsupported speculation, the 
examiner should so state.

2.  Once the above-requested development 
has been completed, the veteran's claims 
for service connection for onychomycosis 
and bilateral lower extremity peripheral 
vascular disease must be readjudicated.  
If the claims remain denied, the veteran 
and his representative must be provided 
with an appropriate supplemental statement 
of the case, as well as an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

